UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1210


JUSTIN S. KRAMER, individually and as natural parent of
A.M.K., and on behalf of parents similarly situated,

                Plaintiff - Appellant,

          v.

VIRGINIA STATE COURT SYSTEM; ANGELA M. KRAMER, individually
and as “custodial parent” for the State of Virginia; JOHN
BLADES, individually; TAMMIE BLADES, individually; BRIAN R.
MOORE, individually and as attorney for Angela M. Kramer;
MOSBY GARLAND PERROW, III, individually and as Circuit Court
Judge-City of Lynchburg; PHILLIPS, MORRISON, JOHNSON &
FERRELL, ATTORNEYS AT LAW, employer of Attorney Brian R.
Moore; HENRY C. DEVENING, individually and as former
attorney for plaintiff; CITY OF LYNCHBURG; STATE OF
VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:13-cv-00007-NKM)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Justin S. Kramer, Appellant Pro Se. John David Gilbody, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Justin S. Kramer appeals the district court’s order

dismissing        without      prejudice    his    civil     action    for    lack   of

subject-matter jurisdiction under Fed. R. Civ. P. 12(h)(3). *                        We

have       reviewed      the    record     and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Kramer v. Va. State Court Sys., No. 6:13-cv-00007-NKM

(W.D.      Va.    Jan.   30,    2013).      We    dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




       *
        While   dismissals   without   prejudice  generally  are
interlocutory and not appealable, a dismissal without prejudice
may be final if no amendment to the complaint can cure the
defects in the plaintiff’s case.     Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).
On the available record, we conclude that the defects identified
by the district court cannot be cured by an amendment to the
complaint and that the order therefore is appealable.



                                            3